                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

LUCIA DOMINICI,                               :
         Plaintiff,                           :
                                              :
        v.                                    :       NO. 5:18-CV-04181
                                              :
READING HOSPITAL/TOWER                        :
HEALTH,                                       :
         Defendant.                           :

                                           OPINION

Joseph F. Leeson, Jr.                                                          October 2, 2018
United States District Judge

        Plaintiff Lucia Dominici brings this action against her former employer Reading

Hospital/Tower Health pursuant to Title VII, 42 U.S.C. § 1981, the Age Discrimination in

Employment Act, and the Pennsylvania Human Relations Act. She seeks leave to proceed in

forma pauperis. For the following reasons, the Court grants Dominici leave to proceed in forma

pauperis and dismisses her Complaint without prejudice to her filing an amended complaint.

   I.        FACTS

   Dominici filed this civil action using the Court’s form complaint for a plaintiff raising

employment discrimination claims. By checking certain locations on the form complaint,

Dominici indicates that her former employer discriminated against her by terminating her

employment, failing to stop harassment, subjecting her to unequal terms and conditions of

employment, and retaliating against her. She claims to have been discriminated against based on

her race (European), her national origin (Italian), her gender (female), and her age (fifty-eight).

   Dominici filed a charge of discrimination with the Equal Employment Opportunity

Commission (EEOC) on August 15, 2018. On August 25, 2018, she received a notice of right to


                                                  1
sue letter from the agency. Dominici relies on the charge of discrimination that she filed with the

EEOC, a copy of which is attached to the Complaint, to convey the factual basis for her claims.

         Dominici alleges that she was terminated on July 27, 2018, from her position as a “Mental

Health Psych Tech” at Reading Hospital, which is owned by Tower Health Systems, after a year

and three months of employment. Compl. 14, ECF No. 1.1 Dominici alludes to an “event” that

occurred on the night before she was terminated, namely that a “patient us[ed] [her] badge to

escape the building.” Id. at 14 & 16. She alleges that she was not on the schedule when she

showed up for work the day after this incident and describes how she was made to wait more

than half an hour in a room with people who were only “superficially friendly” to her. Id. at 14.

At some point, a woman named Ann, possibly someone from the Human Resources Department,

spoke with Dominici, asked what she “was doing and why the badge was taken,” and accused

her of not being responsible or using good judgment. Id. Dominici alleges that she was

terminated “before [she] had the opportunity to explain what had happened,” without an

investigation, and without the ability to defend herself. Id.

         Dominici alleges that the “very same HR staff” previously told her to “stop filing [her] unfair

treatment complaint with [her] department . . . .” Id. Dominici also alleges that she “was

promised [by HR staff] that if anything happens in the future ‘we will not talk about previous

events’ because they agreed these events were minor and not of ill intent.” Id. Dominici does

not describe the prior events to which these statements refer. However, Dominici believes “HR

was not honest with [her]” and apparently told her that she could not be trusted to work in the

psych unit. Id. at 15.




                                                            
1
              The Court adopts the pagination assigned to the Complaint by the CM-ECF system.
                                                               2
   Dominici believes that her termination was “very discriminatory” because other employees

who were “involved in unprofessional and unsafe tasks on the unit are still employed.” Id. In

support of her allegations that she was treated unfairly by her former employer, Dominici also

claims that she was given a written warning for letting a group of patients listen to music but that

another employee was not disciplined for letting a patient keep a phone in her room for an hour,

which is “equally prohibited.” Id. She claims that other staff members used profanity in the

workplace and listened to loud music, which made it difficult to concentrate.

   Dominici also alleges that she was “bullied” and “made to work as a personal care assistant,”

which involved changing patients’ diapers and cleaning feces and urine, which she did not

believe fell within her job description. Id. Dominici alleges that she “expressed [her]

disappointment often” but that the situation did not change as a result of her complaints. Id. She

was also given a written warning for walking to the garage where her car was parked and that

“other staff that should have done the same instead parked across the street.” Id. She goes on to

describe how other staff members committed certain infractions at work such as occasionally

talking on the phone, using the computer for personal business, sleeping on the job, or coming

into work drunk or hung over from the night before. Dominici also points out that she was told

to go home and change on one occasion when she was “wearing a very nice pair of Adidas pants

and a t-shirt” even though a female psychiatrist was not told to go home for wearing a dress that

was “too short.” Id. at 16. Dominici raises other allegations about other employees’ conduct,

including how a visitor once found scissors dropped by a male nurse, which she claims “could

have turned out far worse” than the situation where a patient used her badge to escape. Id.

Dominici adds that she could “go on and on about incidents where [she] feel[s] other employees

were treated better and more fairly after making an honest (or even dishonest) mistake . . . .” Id.



                                                 3
   Dominici contends that the above allegations led her to file a charge of discrimination and

that she “believe[s] that her termination was an act of gender and race discrimination.” Id. She

also claims that she is “no stranger to being treated differently because of [her] race” and that

“[b]eing a woman along with being an immigrant with a foreign accent may have intensified this

discrimination.” Id.

   II.     STANDARD OF REVIEW

   The Court grants Dominici leave to proceed in forma pauperis because it appears that she is

not capable of paying the fees to commence this litigation. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]he plausibility paradigm

announced in Twombly applies with equal force to analyzing the adequacy of claims of

employment discrimination.” Fowler v. UMPC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009)

(quotations omitted). Accordingly, courts evaluating the viability of an employment

discrimination complaint should “disregard legal conclusions and recitals of the elements of a

cause of action, supported by mere conclusory statements” in determining whether a plaintiff has

stated a plausible claim. Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)

(quotations omitted). As Dominici is proceeding pro se, the Court must construe her allegations

liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).



                                                  4
         III.         DISCUSSION

         Federal law prohibits employment discrimination based on race, color, religion, sex, national

origin, age, and disability.2 See E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 448-49 (3d Cir.

2015) (citing 42 U.S.C. § 2000e-2(a), 29 U.S.C. § 623; 42 U.S.C. § 12112). In general, to

establish a prima facie case of employment discrimination, a plaintiff must show that: (1) she is a

member of a protected class; (2) she was qualified for the position in question; (3) she suffered

an adverse employment action, and; (4) the adverse action occurred under circumstances giving

rise to an inference of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802 (1973); see also Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). A plaintiff

claiming a hostile work environment based on regular and pervasive harassment must likewise

establish that any harassment was due to her membership in a protected class or protected

activity. Culler v. Sec’y of U.S. Veterans Affairs, 507 F. App’x 246, 249 (3d Cir. 2012) (per

curiam) (citing Andreoli v. Gates, 482 F.3d 641, 644 (3d Cir. 2007)). Indeed, “Title VII imposes

no general civility code” as it “does not reach the ordinary tribulations of the workplace, for

example, sporadic use of abusive language or generally boorish conduct.” Vance v. Ball State

Univ., 570 U.S. 421, 452 (2013) (internal quotations omitted).

         Federal law also prohibits an employer from retaliating against an employee for opposing

any act made unlawful by the employment discrimination statutes, or because she made a charge,

testified, assisted, or participated in an investigation, proceeding, or hearing under the


                                                            
2
        Claims under the PHRA “are governed by essentially the same legal standards” as the
federal analogues. Connelly v. Lane Const. Corp., 809 F.3d 780, 791 n.8 (3d Cir. 2016). The
same is true for race-discrimination claims under § 1981. See Castleberry v. STI Grp., 863 F.3d
259, 263 (3d Cir. 2017) (“In employment discrimination cases, [§ 1981] claims are subject to the
same analysis as discrimination claims under Title VII of the Civil Rights Act of 1964.”).



                                                               5
employment discrimination statutes. E.E.O.C., 778 F.3d at 449. “A prima facie case of illegal

retaliation requires a showing of (1) protected employee activity; (2) adverse action by the

employer either after or contemporaneous with the employee’s protected activity; and (3) a

causal connection between the employee’s protected activity and the employer’s adverse action.”

Id. (quotations omitted). Although a plaintiff need not establish a prima facie case to survive

dismissal for failure to state a claim, she still must “put forth allegations that raise a reasonable

expectation that discovery will reveal evidence of the necessary element.” Fowler, 578 F.3d at

213 (quotations omitted).

   Here, Dominici has not alleged any facts supporting her allegations that she was terminated

or treated differently because of her race, nationality, age, and/or gender, or that her employer

retaliated against her. It is apparent Dominici believes she was treated unfairly compared to

others at work who committed various infractions. However, her Complaint does not suggest

that she was treated differently from someone who was similarly situated, i.e., someone who had

allowed (whether intentionally or not) a patient to escape using her badge or someone who

committed an equally serious infraction. Importantly, nothing in Dominici’s factual allegations

suggests that her treatment at work, even if “unfair,” was based on her membership in a protected

class. Even if others acted inappropriately or she was treated unfairly, her allegations do not

plausibly suggest that her treatment was based on her nationality, race, age, or gender. She also

has not stated a retaliation claim because, although she complained about being treated unfairly,

the Complaint does not allege that Dominici opposed conduct made unlawful by the statutes

prohibiting employment discrimination. Accordingly, the Court dismisses the Complaint. See,

e.g., Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012) (“Plaintiff’s general

assertions of discrimination and retaliation, without any details whatsoever of events leading up



                                                   6
to her termination, are insufficient to survive a motion to dismiss.”); Golod v. Bank of Am. Corp.,

403 F. App’x 699, 702 (3d Cir. 2010) (affirming dismissal of complaint for failure to state a

claim when plaintiff “offered no factual allegations to bolster her legal conclusions”).

         But, Dominici is granted leave to file an amended complaint. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002). She is advised that the “amended complaint must

be complete in all respects.” Young v. Keohane, 809 F. Supp. 1185, 1198 (M.D. Pa. 1992). It

must be a new pleading which stands by itself without reference to the earlier pleadings. Id. The

amended complaint “may not contain conclusory allegations,” but must include specific

allegations supporting her claim. Id. (citing Rizzo v. Goode, 423 U.S. 362 (1976)). “The

amended complaint must also be ‘simple, concise, and direct’ as required by the Federal Rules of

Civil Procedure.” Id. (citing Fed. R. Civ. P. 8(e)(1)).

   IV.      CONCLUSION

   For the foregoing reasons, the Court dismissed Dominici’s Complaint without prejudice to

her filing an amended complaint. An appropriate Order follows.




                                                      BY THE COURT:


                                                      /s/ Joseph F. Leeson, Jr.___________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 7
